                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO


Civil Action No. 19-cv-02969-GPG

MICHAEL WILLIAM HUNTER,

       Plaintiff,

v.

JARED POLIS, Governor, State of Colorado,
DEAN WILLIAMS, Executive Director, Colorado Department of Corrections,
WARDEN MATTHEW HANSON,
ACTING WARDEN JEFF LONG, Sterling Correctional Facility,
JANET SMITH, ADA Inmate Coordinator, Colorado Department of Corrections, and
ADRIENNE JACOBSON, Legal Services, Colorado Department of Corrections,

       Defendants.


                                     MINUTE ORDER

ORDER ENTERED BY MAGISTRATE JUDGE GORDON P. GALLAGHER

        Plaintiff’s “Motion for Extension of Time” (ECF No. 6) is GRANTED IN PART as
follows: Plaintiff shall have up to and including December 30, 2019, to file an amended
complaint. Plaintiff is reminded that the action will be dismissed without further notice if
he fails to file an amended complaint as previously directed within the time allowed.

Dated: December 2, 2019
